                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Leslie Todd Ipock                                                  Docket No. 4:19-CR-15-1FL

                                    Petition for Action on Probation

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Leslie Todd Ipock, who, upon an earlier plea of guilty to Theft
or Receipt of Stolen Mail Matter, in violation of 18 U.S.C. § 1708, was sentenced by the Honorable
Yvette Kane, U.S. District Judge for the Middle District of Pennsylvania, on August 21, 2018, to 24
months probation under the conditions adopted by the court.

Jurisdiction in this matter was transferred to the Eastern District of North Carolina on February 22, 2019.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On February 22, 2019, Ipock submitted to a urinalysis screening which was confirmed positive for cocaine
by Alere Laboratories on February 27, 2019. Ipock was confronted with the positive results on March 4,
2019, at which time he denied using any illegal substances and signed a denial form stating same.
Nevertheless, Ipock contends he is still willing to attend his current course of substance abuse treatment.
Therefore, it is respectfully recommended that the defendant be placed on home incarceration and be
monitored with Location Monitoring: Radio Frequency equipment for a period of 60 consecutive days.
Additionally, it is also recommended that the defendant consent to a warrantless search by a United States
probation officer or, at the request of the probation officer, any other law enforcement officer, of his/her,
person and premises, including any vehicle, to determine compliance with the conditions, of this judgment.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that probation be modified as follows:

   1. The defendant shall abide by all conditions and terms of the home incarceration program for a period
      not to exceed 60 consecutive days. The defendant shall be restricted to their residence at all times
      except for medical needs or treatment, religious services, and court appearances pre-approved by
      the probation officer. The defendant shall submit to the following Location Monitoring: Radio
      Frequency monitoring and abide by all program requirements, instructions and procedures provided
      by the supervising officer.

   2. The defendant shall consent to a warrantless search by a United States probation officer or, at the
      request of the probation officer, any other law enforcement officer, of his/her, person and premises,
      including any vehicle, to determine compliance with the conditions, of this judgment.

Except as herein modified, the judgment shall remain in full force and effect.
Leslie Todd Ipock
Docket No. 4:19-CR-15-1FL
Petition For Action
Page 2


Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Robert L. Thornton                            /s/ Jay Kellum
Robert L. Thornton                                Jay Kellum
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  200 Williamsburg Pkwy, Unit 2
                                                  Jacksonville, NC 28546-6762
                                                  Phone: 910-346-5109
                                                  Executed On: March 04, 2019

                                     ORDER OF THE COURT

                                 5th
Considered and ordered this _________               March
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
